DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020, 3/5/2021, 10/01/2021 and 3/3/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant argument – (page 5-6) Applicant argued the lack of teaching of the newly claim amendment regarding first network video camera and clarification with the use of aerial drone. Please read the Remark for further detail. 
Examiner response – Examiner respectfully disagree. Lipton et al (US 2008/0018738) addressed the use of video camera in 0042 and the generated video data in 0052-0060, and Chosak et al addressed the use of aerial drone in 0042. Please read the Office Action below for further detail. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-10, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipton et al (US 2008/0018738) in view of Ahiska (US 2013/0021434) and Chosak et al (US 2007/0052703).
Claim 1:
Lipton et al (US 2008/0018738) teaches the following system (figure 1 teaches a system) for tracking a subject, the system comprising:
a first network associated with a first region, the first network including a first video camera configured to capture video of activity of the subject to generate video data, the first network configured to (0055 teaches tracking people through store area; 0067 teaches use of first device (video analytic engine 120) that compose of a network video as well as a second device (activity inference engine 160) which compose of network video as well; 0162 teaches tracking individuals across multiples video cameras and areas (figure 2A perimeter area; figure 2b loading dock area, figure 2c exit of store, figure 2d shelf of high value item, figure 2e aisle, figure 2g parking lot area, figure 2H path area, figure 2I area of high density, figure 2J entry and exit area). 0042 teaches the use of video camera for digital image, color, and perform surveillance of the an area/person of interest, where 0051-0060 teaches where the video camera employ video analytics for monitoring, extract useful data or information from the video stream/sequence, data such as physical security, public safety, loss prevention, and business intelligence data gathering, including marketing and employee effectiveness, all which are view as generated video data. 0067 teaches first and second device both compose of network video, where 0068 teaches video data produced from video network/camera): 
detect activity of a subject (0055 teaches tracking people/subject in store area with activities such as dwell, shopping habits, purchasing habits/POS in all the area listed; figure 2a someone crossing perimeter, figure 2b subject stealing, figure 2c subject running, figure 2d person grabbing, figure 2e subject slip and fall, figure 2f subject spilling, figure 2g subject moving abnormal fast, figure 2h high density cause by subject gather in one area);
track location of the subject within the first region (0055 teaches tracking people through store AREAS which would include one area would be considered first region; figures 2A-J teaches tracking different area (locations) of subject in that region); 
perform a determination of when the subject departs the first region (0055 teaches measure of dwelling, measuring of people and employees for effective people tracking and marketing for data conversion; figure 2j teach entry and exit region (for example a first region) to tripwire region (284 and 286) for counting entry and exit events of subject (customers); figures 2a-j teach determination (crossing, stealing, slipping, grabbing…etc) of subject in that area); and 
issue an alert in response to the determination (0058 teaches alerts with analyzed video in a real-time mode of activities of interest). 
Lipton et al teaches the following subject above, but not the following which is taught by Ahiska:
a second network associated with a second region, the second network configured to track the subject within the second region in response to the alert from the first network (0082 teach camera (first camera network) may transmit the results of the in-camera processing to another camera (second camera network) to facilitate object tracking across discontinuous fields of view (outside of the first region into a second region). If one camera determines that an object is suspicious and should be tracked, it may signal (alert from first camera network) the position and trajectory to other cameras (second camera network) such that the object does not have to be re-acquired as it moves into the field of view of the other camera. 0061 teaches each network (view as one or many networks) captures image data and transmit to network base stations).
Lipton et al and Ahiska are both in the field of image analysis, especially using images to track a subject of interest across different network such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the imaging network of Lipton et al with alerting additional imaging network of Ahiska such position and trajectory to other cameras such that the object does not have to be re-acquired as it moves into the field of view of the other camera as disclosed by Ahiska in 0082, this would save on computing time and faster tracking. 
Lipton et al and Ahiska teaches the following subject above, but not the following which is taught by Chosak et al (US 2007/0052703):
wherein the first region corresponding to a premises at which a particular subject behavior was detected (0009 teach video surveillance scanning mode and detecting interesting target (particular subject), acquiring a closer view of the target (closer view zooming in the region (first region) of the premises that is being scan), where perform interrogation of the target by analyzing its appearance or behavior; figures 1A-C and paragraph 0036-0039 teaches further detail of scan area (premises), interesting target (particular subject), acquisition mode (first region), where interrogation mode for interesting target analyzing its behavior);
wherein the alert indicates that the subject has departed the first region in which the subject previously was being track (0077-0083, especially 0080 teaches notification (alert) such as the acquired target (subject being track) leaving the scene (departing the first region) or target left the visible scene (0082));
including an aerial drone (0042 teach the use of satellite for satellite image, where satellite is view as aerial drone taking images from above)
Lipton and Ahiska and Chosak et al are both in the field of image processing, especially target tracking in a video surveillance system with further analyzing it behaviors such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the alert system for counting each time a person (target) enter or exits a particular store area of Lipton and Ahiska teaching in 0188 (Lipton) with an additional alert for when the particular target of interest is leaving the region or the visible scene such to further provide real-time information about the target to some third-party listener, for example, one that might attempt to acquire the target via some non-visual means as disclosed by Choask in paragraph 0056.

Claim 4:
Lipton et al further teaches:
The system according to claim 1, further comprising 
a computer configured to receive the video data from the video camera (figure 1 teaches computer 144 receive video data from video camera 102).

Claim 5:
Lipton et al further teaches:
The system according to claim 4, wherein the computer includes a video analytics module configured to:
perform real-time video processing of the video data to generate non-video data (0058 teaches video analyzed in a real-time mode, where 0055 teaches where tracking of people generate behaviors such as shopping, dwelling, interaction…all are view as non-video data); and
analyze at least one of the video data or the non-video data to identify occurrences of the particular user behavior (0055 teaches occurrence in metric such as measuring of dwelling, habits, shopping, interactions; 0154 teaches dwell time measurement in time spent; 0196 teaches behavior of customer and employee by effective with customer purchasing product (monitoring a customer purchasing product is analyzing this particular user behavior); figures 2a-j teach behavior (crossing, stealing, slipping, grabbing…etc)).

Claim 6:
Lipton et al further teaches:
The system according to claim 5, wherein 
the computer further includes an investigation generation module configured to generate an investigation containing at least one video sequence of the particular subject behavior (figure 2D and 0204 teaches monitor person (subject) interaction to generate investigation flag).

Claim 7:
Lipton et al further teaches:
The system according to claim 6, wherein 
the investigation generation module is configured to assign externally-generated data to the investigation (0204 teaches externally-generate data such as store policy in application to dictate flagging for investigation).

Claim 8:
Lipton et al further teaches:
The system according to claim 7, further comprising 
a POS system, wherein the computer receives the externally-generated data from the POS system and the externally-generated data includes at least one POS transaction (0029 teaches POS system with externally generated data from human observer such as manual recording as well as monitoring of other retail business processing to extract intelligent data for the POS).
Claim 9:
Lipton et al further teaches:
The system according to claim 7, wherein 
the investigation generation module is configured to simultaneously manage and populate a plurality of investigations (above teaches flagging for investigation; 0045 teaches systems operates in parallel/simultaneously; 0048 teaches the computer system that transmits and receiving information between other systems to generate results. This is view as done so fast to be view as simultaneously in order to be consider useful and effect for the user. 0057 teaches combining information of multiple cameras and system to analyze customers, is also view as done in real-time, as taught above, such is view as done simultaneously.).

Claim 10:
Lipton et al (US 2008/0018738) teaches the following method (0032 teaches method for video monitoring) for tracking a subject, the method comprising:
receiving video data from a first camera at a first network (0055 teaches tracking people through store area; 0067 teaches use of first device (video analytic engine 120) that compose of a network video as well as a second device (activity inference engine 160) which compose of network video as well; 0162 teaches tracking individuals across multiples video cameras and areas (figure 2A perimeter area; figure 2b loading dock area, figure 2c exit of store, figure 2d shelf of high value item, figure 2e aisle, figure 2g parking lot area, figure 2H path area, figure 2I area of high density, figure 2J entry and exit area). 0042 teaches the use of video camera for digital image, color, and perform surveillance of the an area/person of interest, where 0051-0060 teaches where the video camera employ video analytics for monitoring, extract useful data or information from the video stream/sequence, data such as physical security, public safety, loss prevention, and business intelligence data gathering, including marketing and employee effectiveness, all which are view as generated video data. 0067 teaches first and second device both compose of network video, where 0068 teaches video data produced from video network/camera)
detecting activity of a subject within a first region being monitored by a first network (0055 teaches tracking people through store area; 0067 teaches use of first device (video analytic engine 120) that compose of a network video as well as a second device (activity inference engine 160) which compose of network video as well; 0162 teaches tracking individuals across multiples video cameras and areas (figure 2A perimeter area; figure 2b loading dock area, figure 2c exit of store, figure 2d shelf of high value item, figure 2e aisle, figure 2g parking lot area, figure 2H path area, figure 2I area of high density, figure 2J entry and exit area; 0055 teaches tracking people/subject in store area with activities such as dwell, shopping habits, purchasing habits/POS in all the area listed; figure 2a someone crossing perimeter, figure 2b subject stealing, figure 2c subject running, figure 2d person grabbing, figure 2e subject slip and fall, figure 2f subject spilling, figure 2g subject moving abnormal fast, figure 2h high density cause by subject gather in one area)
tracking location of the subject within the first region (0055 teaches tracking people through store AREAS which would include one area would be considered first region; figures 2A-J teaches tracking different area (locations) of subject in that region);
performing a determination of when the subject departs the first region (0055 teaches measure of dwelling, measuring of people and employees for effective people tracking and marketing for data conversion; figure 2j teach entry and exit region (for example a first region) to tripwire region (284 and 286) for counting entry and exit events of subject (customers); figures 2a-j teach determination (crossing, stealing, slipping, grabbing…etc) of subject in that area);
issuing an alert in response to the determination (0058 teaches alerts with analyzed video in a real-time mode of activities of interest). 

Lipton et al teaches the following subject above, but not the following which is taught by Ahiska:
a second network associated with a second region, the second network configured to track the subject within the second region in response to the alert from the first network (0082 teach camera (first camera network) may transmit the results of the in-camera processing to another camera (second camera network) to facilitate object tracking across discontinuous fields of view (outside of the first region into a second region). If one camera determines that an object is suspicious and should be tracked, it may signal (alert from first camera network) the position and trajectory to other cameras (second camera network) such that the object does not have to be re-acquired as it moves into the field of view of the other camera. 0061 teaches each network (view as one or many networks) captures image data and transmit to network base stations).
Lipton et al and Ahiska are both in the field of image analysis, especially using images to track a subject of interest across different network such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the imaging network of Lipton et al with alerting additional imaging network of Ahiska such position and trajectory to other cameras such that the object does not have to be re-acquired as it moves into the field of view of the other camera as disclosed by Ahiska in 0082, this would save on computing time and faster tracking. 


Lipton et al and Ahiska teaches the following subject above, but not the following which is taught by Chosak et al (US 2007/0052703):
wherein the first region corresponding to a premises at which a particular subject behavior was detected (0009 teach video surveillance scanning and scanning mode and detecting interesting target (particular subject), acquiring a closer view of the target (closer view zooming in the region (first region) of the premises that is being scan), where perform interrogation of the target by analyzing its appearance or behavior; figures 1A-C and paragraph 0036-0039 teaches further detail of scan area (premises), interesting target (particular subject), acquisition mode (first region), where interrogation mode for interesting target analyzing its behavior);
wherein the alert indicates that the subject has departed the first region in which the subject previously was being track (0077-0083, especially 0080 teaches notification (alert) such as the acquired target (subject being track) leaving the scene (departing the first region) or target left the visible scene (0082)),
through an aerial drone (0042 teach the use of satellite for satellite image, where satellite is view as aerial drone taking images from above)
Lipton and Ahiska and Chosak et al are both in the field of image processing, especially target tracking in a video surveillance system with further analyzing it behaviors such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the alert system for counting each time a person (target) enter or exits a particular store area of Lipton and Ahiska teaching in 0188 (Lipton) with an additional alert for when the particular target of interest is leaving the region or the visible scene such to further provide real-time information about the target to some third-party listener, for example, one that might attempt to acquire the target via some non-visual means as disclosed by Choask in paragraph 0056.
Claim 13:
Lipton et al further teaches:
The method according to claim 10, further comprising:
generating non-video data from the video wherein the non-video data includes non-video data related to a particular subject behavior (0058 teaches video analyzed in a real-time mode, where 0055 teaches where tracking of people generates behaviors such as shopping, dwelling, interaction…all are view as non-video data, where interaction is monitoring a particular subject behavior).

Claim 14:
Lipton et al further teaches:
The method according to claim 13, 
identifying a particular subject behavior (figure 2D and 0204 teaches behavior such as grabs an item, where grabbing is a focus behavior particular subject behavior to capture and analyze; figures 2a-j teach behavior (crossing, stealing, slipping, grabbing…etc));
identifying at least one occurrence of the particular subject behavior within the video data (0204 teaches counting/occurrence of grabbing same item, where grabbing is a focus behavior particular subject behavior to capture and analyze); and
generating an investigation related to the particular subject behavior (0204 teaches flag for investigation, where grabbing is a focus behavior particular subject behavior to capture and analyze).

Claim 15:
Lipton et al further teaches:
The method according to claim 14, wherein the identifying the particular user behavior further includes:
defining the particular user behavior as at least one of an action, an inaction, a movement, a plurality of event occurrences, a temporal event, or an externally-generated event (figure 2D and 204 teaches user behavior of an action such as grab item, inaction/movement by counting/plurality how many grabbing within the time, externally-generated such as store policies that are apply to the monitoring to determine investigation, these actions define a flag for investigation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buehler (US 2007/0182818) teaches Object Tracking and Alerts – Figure 3
Venetianer at el (US 2005/0169367) teaches Video Surveillance system Employing Video Primities – figure 14
Kunu et al (US 2007/0057049) teaches Method and Apparatus for detecting suspicious activity using video analysis

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656